Name: Commission Regulation (EC) No 2681/1999 of 17 December 1999 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  agri-foodstuffs;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31999R2681Commission Regulation (EC) No 2681/1999 of 17 December 1999 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments Official Journal L 326 , 18/12/1999 P. 0018 - 0019COMMISSION REGULATION (EC) No 2681/1999of 17 December 1999amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(6) thereof,Whereas:(1) Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementation of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply requirements(3), as last amended by Regulation (EC) No 2656/98(4), establishes the supply requirements for those products for 1999,(2) Article 2 of Regulation (EEC) No 3763/91 requires that supply requirements for agricultural products essential for consumption and processing be established each year; the supply requirements of vegetable oils intended for the processing industry in the French overseas departments should therefore be established for 2000; the Annex to Regulation (EC) No 28/97 should therefore be amended,(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 28/97 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 6, 10.1.1997, p. 15.(4) OJ L 335, 10.12.1998, p. 56.ANNEX"ANNEXAssessment of supply requirements for vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) for the French overseas departments for 2000>TABLE>"